ORIGII{AI.
             lJn tbe @nfte! $ltsttr [.ourt of /edersl @lutmg
                                                                          No. 13-947

                                                               (Filed: January 6,2014)         FILED
,k   *   ***,***,t *:***************rr**,*+*t                               {i i}:1. + {:     JAN 6 2014
                                                                                       *
                                                                                             U.S. COURT OF
PATRICKLORNEFARRELL,                                                                   *    FEDERAL CLAIMS

                                                  Plaintiff,



TTIE UNITED STATES,

                                                 Defendant.

********         +   *   *.   **   t * * * * * * * * :|< * t< * * + * * * * * * :* * *


                                                              OPINION AND ORDER

WHEELER, Judge.

       On December 2, 2013, pro se Plaintiff Patrick Lorne Fanell filed suit in this
Court against several government agencies including the Intemal Revenue Service, the
Department of the Treasury, the Federal Reserve System, and the Department of
Justice. Currently before the Court is Mr. Farrell's application to proceed in forma
pauperis. Pursuant to 28 U.S.C. g 1915(a), the Court rnay authorize the
commencelnent and prosecution of a civil action without prepayment of fees and costs
by a person who, by affidavit, demonstrates that he is unable to pay such costs. Mr.
Farrell has supplied the Court with an executed, standard-form application to proceed
in forma pauperis. Accordingly, Mr. Farrell's application is hereby GRANTED.

        However, where a complaint filed in forma pauperis is frivolous or malicious,
or fails to state a claim on which relief may be granted, the Court shall dismiss the
action under 28 U.S.C. $ 1915(e)(2)(Bxi)-(ii). A finding that an action is frivolous
is appropriate when "the facts alleged rise to the level of the irrational or the wholly
incredible, whether or not there are judicially noticeable facts available to contradict
them." Denton v. Hernandez. 504 U.S. 25,33 (1992).
        Here, Mr. Farrell demands $1,000,000 alleging that the Govemment unlawfully
retaliated against him for filing qui tam complaints alleging fraud. Many of Mr.
Farrell's claims rise to the level of the irrational, such as his statement that
Defendants "adhere to the Jewish Talmud and the 10 Planks of the Communist
Manifesto." Compl. fl 20. Furthermore, Mr. Farrell's complaint is replete with anti-
Semitic statements and offensive remarks that the Court will not reoeat here.

       Rule   I   I
               of the Rules of the Court of Federal Claims empowers the Court to
impose sanctions on parties who file frivolous lawsuits with no basis in fact or law.
Where necessary to deter such conduct in the future, this Court has seen fit to bar a
plaintiff from filing any future complaints without an order from the Court approving the
filing. See Rutledge v. United States,72 Fed. Cl. 396, 403 (2006) (citing multiple cases
in which the Court has baned plaintiffs from making frlings without the Court's prior
approval) (internal citations omitted). Here, the Court finds that Mr. Farrell's claims
have no basis in law or facl.

        Furthermore, the public record demonstrates that Mr. Fanell has a history of
making similar baseless accusations. For instance, Mr. Farrell filed a case against many
of the same parties in Florida state court in 201 1. The case was removed to the United
States District Court for the Middle District of Florida where it was eventually dismissed.
Farrell v. Geithner,2:12-CY-26-FTM-29 (M.D. Fla. July 31,2013). There, in its motion
to dismiss, the Govemment noted that Mr. Farrell was a frequent, though unsuccessful,
litigant in the Middle District of Florida. The Government cited to nine cases filled by
Mr. Farrell, not one of which resulted in a judgment in favor of the plaintiff. In this
Court alone, Mr. Fanell has had two cases dismissed. (009-209) (13-655). In l3-655,
the court dismissed the action after finding that the complaint was frivolous. Like the
case currently before the Court, Mr. Fanell's complaint was laden with gratuitous slurs
and accusations without any corroborative evidence.

      Accordingly, Plaintiffs complaint is hereby DISMISSED pursuant to 28 U.S.C.
$ 1915(e)(2)(B)(D-(ii). Plaintiff is ORDERED ro cease filing in rhe U.S. Courr of
Federal claims any further actions. The clerk of court is directed to accept no filing
from Plaintiff without an order of the undersigned approving the filing.


      IT IS SO ORDERED.

                                                        tflo**C hR.Q-
                                                       THOMAS C. WHEELER
                                                       Judge